Citation Nr: 1535148	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  09-47 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to an increased (compensable) disability rating (or evaluation) for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1990 to November 1997, and from March 2002 to July 2002. 

This matter came before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the RO in Houston, Texas, which denied an increased rating claim for right ear hearing loss.  Subsequently, within one year of the rating decision, the Veteran submitted new and material evidence and in May 2008 the increased rating claim was again denied by the RO.  The Veteran filed a Notice of Disagreement (NOD) within one year of the May 2008 RO denial.  Thereafter, in a November 2009 rating decision, a decision review officer (DRO) granted left ear service connection for hearing loss and rated the disability together with the already service-connected right-ear hearing loss, assigning an initial noncompensable 
(0 percent) rating effective May 24 2007, the date of a VA audiometric examination.  

This case was previously before the Board in February 2015, where the Board remanded the issue on appeal for further development, including providing the Veteran with a VA audiological examination.  The Board finds that there has been substantial compliance with the directives of the February 2015 remand.  The VA examination report reflects that the VA examiner reviewed the record, conducted an in-person examination with appropriate testing, and rendered the requested opinions.  As such, an additional remand to comply with the February 2015 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified from San Antonio, Texas, at a December 2014 Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  



FINDING OF FACT

For the entire rating period on appeal, the Veteran's bilateral hearing loss has been manifested by no more than level II hearing in the right ear and level I hearing in the left ear.


CONCLUSION OF LAW

For the entire rating period on appeal, the criteria for an increased (compensable) disability rating for bilateral hearing loss have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

In February 2007, VA issued the Veteran a VCAA notice which informed of the evidence generally needed to support an increased disability rating, what actions he needed to undertake, and how VA would assist in developing the claim.  The February 2007 VCAA notice was issued to the Veteran prior to the relevant rating decisions on appeal.  Further, the issue on appeal was adjudicated in a November 2009 Statement of the Case (SOC) and readjudicated in a March 2014 and June 2015 supplemental statement of the case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received VA audiometric examinations in May 2007, March 2008, August 2012, and April 2015.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions.  As such, the Board finds these examinations to be adequate to decide the issue on appeal, and there is no need to remand the instant matter for a new examination or and/or addendum opinion.  Additionally, under Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), VA examiners are required to address the functional effects, including the effects on occupational and daily functioning, of the Veteran's hearing loss.  The VA audiologists conducting the May 2007, March 2008, August 2012, and April 2015 audiometric examinations specifically addressed the effect of the Veteran's hearing loss on his occupational and daily activities.  Further, VA received December 2009 and 2014 examinations from a private audiologist. 

All relevant documentation, including VA and private treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.


Compensable Disability Rating for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2015).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Diagnostic Code 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including a controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 
30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  See 38 C.F.R. 
§ 4.86(b).

In Martinak, 21 Vet. App. at 455, the Court held that, in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular evaluation under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Id.

After a review of all the evidence, lay and medical, the Board finds that, for the entire period on appeal, the weight of the competent and probative lay and medical evidence demonstrates that an increased (compensable) disability rating for the service-connected bilateral sensorineural hearing loss is not warranted.  The relevant evidence for this claim consists of the Veteran's lay statements, VA audiometric examination reports dated May 2007, March 2008, August 2012, and April 2015, and private audiometric examination reports dated December 2009 and December 2014.  

The Veteran underwent a VA audiometric examination in May 2007 where the pure tones thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
15
25
55
40
LEFT
15
15
40
30

Speech recognition scores using the Maryland CNC Test revealed speech discrimination of 96 in the right ear, and 100 percent in the left ear. 
The VA audiometric examiner diagnosed bilateral hearing loss and the Veteran reported having difficulty hearing soft voices.  

The Veteran underwent another VA audiometric examination in March 2008 where the pure tones thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
20
25
60
45
LEFT
20
15
45
35

Speech recognition scores using the Maryland CNC Test revealed speech discrimination of 92 percent bilaterally.  The Veteran reported exposure to high noise levels while working on a flight deck in-service. 

The Veteran underwent a private audiometric examination in December 2009 where the pure tones thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
30
35
45
LEFT
15
20
35
35

Speech recognition scores revealed speech discrimination of 92 percent bilaterally. It is unclear from the private examination whether pure tone testing and the Maryland CNC Test were administered.  Resolving reasonable doubt in favor of the Veteran, the Board assumes that the private audiologist derived decibel levels from pure tone testing and speech discrimination scores from the Maryland CNC Test.  






The Veteran underwent another VA audiometric examination in August 2012 where the pure tones thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
35
65
60
LEFT
20
35
55
55

Speech recognition scores using the Maryland CNC Test revealed speech discrimination of 88 percent in the right ear, and 94 percent in the left ear. 
The Veteran was reported as stating that the hearing loss was progressively worsening. 

In December 2014, the Veteran underwent another private audiometric examination using pure tone testing, which showed the following pure tone thresholds, in decibels: 



HERTZ



1000
2000
3000
4000
RIGHT
35
55
70
60
LEFT
30
45
55
45

Speech recognition scores under the Maryland CNC Test revealed speech discrimination of 44 percent in the right ear, and 36 percent in the left ear.  The private audiologist noted the presence of a relatively flat, low to middle frequency bilateral hearing loss.  Further, the private audiologist reported poor bilateral speech discrimination scores.  The Veteran conveyed difficulty hearing in noisy environments and following group conversations, and denied having sudden or rapid progression of the hearing loss. 




The Veteran had another VA audiometric examination in April 2015 which showed pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
60
65
60
LEFT
25
35
60
55

Speech recognition scores revealed speech discrimination of 96 percent bilaterally. The VA audiologist reported excellent speech recognition in both ears and the Veteran advanced still having difficulty following group conversations. 

VA also received a January 2008 audiology note; however, the Board notes that the decibel readings do not appear to comport with pure tone testing.  As such, the January 2008 audiology note does not appear to be relevant for rating purposes; therefore, the Board need not consider the 2008 audiology note in the instant decision. 

The average pure tone thresholds for the six audiometric examinations were as follows: 


AVERAGE PURE TONE THRESHOLD (in decibels)
YEAR 
RIGHT
LEFT
MAY 2007
34.75
25
MARCH 2008
37.5
28.75
DECEMBER 2009
32.5
26.25
AUGUST 2012
46.25
41.25
DECEMBER 2014
55
43.75
APRIL 2015
53.75
43.75




Speech discrimination scores for all audiometric examinations were: 


SPEECH DISCRIMINATION
SCORE (in percent)
YEAR 
RIGHT
LEFT
MAY 2007
96
100
MARCH 2008
92
92
DECEMBER 2009
92
92
AUGUST 2012
88
94
DECEMBER 2014
44
36
APRIL 2015
96
96

Under Table VI of 38 C.F.R § 4.85 the audiometric examination results warrant the following Roman Numeral designations: 


TABLE VI ROMAN NUMBER DESIGNATION
YEAR 
RIGHT
LEFT
MAY 2007
I
I
MARCH 2008
I
I
DECEMBER 2009
I
I
AUGUST 2012
II
I
DECEMBER 2014
VIII
VIII
APRIL 2015
I
I 

The Board finds that the May 2007, March 2008, December 2009, August 2012,  and April 2015 audiometric examinations yield noncompensable evaluations by intersecting the numeric designations to the applicable row and column for the right and left ear from Table VII of 38 C.F.R. § 4.85.  The December 2014 private audiometric examination results, under Table VI, designate a Roman Numeral VIII for the right and left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 50 percent rating is derived from Table VII. 
The provisions of 38 C.F.R. § 4.86(a) (exceptional patterns of hearing impairment) are not for application as the results of the three audiometric examinations did not show pure tone thresholds of 55 decibels or greater in all four of the relevant frequencies for the Veteran's ears.  The provisions of 38 C.F.R. § 4.86(b) are also not applicable as both ears are not shown to manifest 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.

After considering all evidence of record, the Board concludes that the December 2014 private audiometric examination is of less probative value for rating purposes because the results vary significantly with the other relatively consistent VA and private audiometric examinations.  Initially, the Board notes that the May 2007, March 2008, December 2009, August 2012, and April 2015 audiometric examinations are particularly probative because of the consistent readings in both the pure tone thresholds and speech discrimination percentages.  Using the ratings most favorable to the Veteran, the May 2007, March 2008, December 2009, August 2012, and April 2015 audiometric examinations yielded speech discrimination scores of no less than 88 percent for the right ear and 94 percent for left ear.  

The Board has considered that the December 2014 readings are an outlier because, by necessary logical inference, the temporary worsening around December 2014 could not have been caused by the service-connected sensorineural hearing loss (SNHL), and such findings are at wide variance with other test results both before and after December 2014.  The Veteran's service-connected bilateral hearing loss is linked with sensorineural (nerve) damage, adjudicated to have been caused by loud noise exposure (acoustic trauma).  VA has adjudicated that the Veteran's service-connected SNHL was due to loud noise exposure.  Persistent loud noise exposure causes a permanent auditory threshold shift, and chronic SNHL hearing is not medically or surgically restorable.  VA Training Letter 10-02.  

Even assuming the readings in December 2014 were validly recorded, the December 2014 private examination report yielded speech discrimination scores of 44 and 36 percent, which are at significant odds with other findings both before and after December 2014.  The December 2014 findings reflect speech discrimination scores showing stark worsening and later improvement of at least 52 percent from December 2014 to April 2015 (96 percent speech discrimination in the right or left ear in April 2015 subtracted from 44 percent speech discrimination in the right ear in December 2014).  Such stark percentage increases, which would show actual improvement of hearing loss, as such are unanticipated due to SNHL because SNHL is linked with nerve damage that most often occurs "when the tiny hair cells in the cochlea are injured."  Fountain v. McDonald, 27 Vet. App. 258, 266 (2015) (quoting VA Training Letter 10-02).  The Veteran's permanent auditory threshold shift caused by SNHL, by the very nature of permanent nerve damage, is not capable of improvement, especially the significant improvement within a few months between December 2014 and April 2015.  See VA Training Letter 10-02.  

There are various common causes of temporary hearing loss other than sensorineural hearing loss -- such as middle ear infections, fluid in the ear, and/or neoplasms -- that account for temporary hearing loss.  See VA Training Letter 10-02.  The Board does not need to speculate as to the actual cause of the Veteran's temporary hearing loss around December 2014 (which was temporary and later improved), as the etiology of such temporary hearing loss is necessarily not related to the service-connected SNHL (which is permanent and cannot improve).  By necessary logical inference, the hearing loss experienced around December 2014 was temporary in nature, and not attributable to the service-connected SNHL.  The very nature of the service-connected SNHL based on acoustic trauma, and the evidence showing significant subsequent improvement, differentiates the temporary hearing loss around December 2014 from the Veteran's service-connected SNHL.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (stating that the Board may not ignore evidence differentiating between the symptomatology attributable to a nonservice-connected disability and a service-connected disability).  The hearing loss resulting in worse than normal speech discrimination scores during the December 2014 private audiometric examination is necessarily due to causes other than the service connected SNHL because any SNHL auditory threshold shift is permanent (the nerve damage is irreversible) and SNHL does not improve, including even with medical or surgical treatment, whereas in this Veteran's case the temporary hearing loss later improved, as measured in April 2015.  VA Training Letter 10-02.  
In this case, there is a stark increase in speech discrimination scores from December 2014 to April 2015, which demonstrates a temporary hearing loss that is necessarily due to non-service-related etiology because SNHL does not improve, whereas in this case, following the December 2014 examination, the temporary hearing loss did improve.  For this reason, the temporary worsening of hearing loss around December 2014 was not due to the service-connected SNHL, so may not be considered of probative value in rating the service-connected SNHL disability.  See 38 C.F.R. § 4.14 (2015) (the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating is to be avoided).  For this reason, the December 2014 private audiological examination is of less probative value than the other, more consistent measures of SNHL of record both before and after the December 2014 examination, and cannot serve as evidence to support a staged rating for the service-connected SNHL.  

The application of the rating schedule to the audiometric findings of the majority of the audiometric examinations do not establish entitlement to a compensable disability ratings at any point during the rating period on appeal.  The weight of the competent and probative lay and medical evidence of record is against a higher (compensable) disability rating for bilateral hearing loss for any period.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Extraschedular Consideration

The Board has also evaluated whether the Veteran's claim should be referred for consideration of an extraschedular rating for bilateral hearing loss under 38 C.F.R. 
§ 3.321(b)(1)(2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, as to the service-connected bilateral hearing loss, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The schedular rating criteria provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing. 

In this case, the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  At the April 2015 VA audiometric examination, the Veteran reported that his functional impairments due to hearing loss included difficulty following group conversations, and the VA audiologist concluded that the Veteran's hearing loss impacted the ordinary conditions of daily life, including the ability to work, due to the difficulty understanding conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that the Veteran's reported difficulties, along with the functional impact identified by the VA examiner, are factors contemplated in the regulations and schedular rating criteria.

The Board notes that under Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is adequate.  Absent any exceptional factors associated with the right and left ears, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in adjudicating the current appeal for a higher evaluation, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an a rating issue when the TDIU claim is either expressly raised by a veteran or reasonably raised by the record.  In this case, as distinguished from the facts in Rice, the Veteran specifically raised, and the RO adjudicated (January 2015 decision), the issue of TDIU, and that decision has become final.  The Veteran has not yet appealed the January 2015 rating decision, and no new or material evidence has received by the Board to warrant readjudication under 38 C.F.R. § 3.156(b); therefore, the Board need not consider a TDIU in the instant decision.  

ORDER

The appeal for a higher (compensable) initial disability rating for hearing loss is denied.



___________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


